         Case: 3:21-cv-00096-wmc Document #: 23 Filed: 04/07/21 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

  NATIONAL WILDLIFE REFUGE ASSOCIATION,
  DRIFTLESS AREA LAND CONSERVANCY,                                   No. 3:21-cv-00096-wmc
  WISCONSIN WILDLIFE FEDERATION, and
  DEFENDERS OF WILDLIFE,

                             Plaintiffs,

            V.

  RURAL UTILITIES SERVICE,
  CHRISTOPHER MCLEAN, Acting Administrator, Rural
  Utilities Service,
  UNITED STATES FISH AND WILDLIFE SERVICE,
  CHARLES WOOLEY, Midwest Regional Director, and
  SABRINA CHANDLER, Manager, Upper Mississippi
  River National Wildlife and Fish Refuge,

                             Defendants.


     DECLARATION OF JESSE BECKENDORF IN SUPPORT OF DAIRYLAND POWER
              COOPERATIVE'S MOTION TO INTERVENE UNDER
                          FED. R. CIV. P. 24(A) & (B)



       I, Jesse Beckendorf, declare as follows:

       1.        I have personal knowledge of the facts stated herein and, if called upon to do so,

could and would testify competently thereto. I state that the following is true and correct to the

best of my knowledge and belief.

       2.        I am employed by Dairyland Power Cooperative ("Dairyland"). My job title is

Project Manager. I am authorized to make this declaration on behalf of Dairyland. I make this

declaration in support ofDairyland's Motion to Intervene in the above-captioned proceeding.

       3.        I have been employed at Dairyland since 2005. My job duties include assisting

Dairyland in the planning and development of the project at issue in this proceeding.
      Case: 3:21-cv-00096-wmc Document #: 23 Filed: 04/07/21 Page 2 of 6



        4.     Dairyland, American Transmission Company, LLC, by its corporate manager,

ATC Management Inc., (together, "ATC") and ITC Midwest LLC ("ITC") (each, a "Project

Participant") are developing the Cardinal-Hickory Creek 345 kilovolt Transmission Line Project

("Project") in Wisconsin and Iowa.

        5.      Dairyland is a not-for-profit generation and transmission cooperative association

headquartered in in La Crosse, Wisconsin, and is organized under Wis. Stat. ch. 185 for the

purpose of producing or furnishing heat, light, power or water to its members only. Dairyland

provides wholesale power and electric transmission to its 24 member distribution cooperatives.

Dairyland's member distribution cooperatives, in tum, provide retail electric service to their

member-owners, primarily in rural areas of Wisconsin, Iowa, Minnesota and Illinois. Several of

Dairyland's member co-operatives are in the area of the Project and will benefit electrically from

the Project.

        6.      Dairyland is the only Project Participant that owns electric generation assets and

sells wholesale electricity. Dairyland is also the only Project Participant that is a not-for-profit

member-owned cooperative. Dairyland owns transmission assets in order to meets its members'

needs for the generation and transmission of electricity.

        7.      The Project will be owned 9% by Dairyland, 45.5% by ITC, and 45.5% by ATC.

Dairyland will own a 9% tenant-in-common interest in the entire Project, while ATC and ITC's

interest will be physically distinct. ITC's ownership interest is in the transmission line from the

Hill Valley Substation west to the Hickory Creek Substation in Iowa. ITC will construct this

portion of the Project and share ownership with Dairyland (91% owned by ITC and 9% owned

by Dairyland). ITC has acquired easements in Iowa and will- voluntarily or through eminent

domain- acquire easements for the portion of the Project in Wisconsin on behalf of both ITC




                                                 - 2-
         Case: 3:21-cv-00096-wmc Document #: 23 Filed: 04/07/21 Page 3 of 6




and Dairyland. ATC's ownership interest in the Project is in the Hill Valley Substation, the

Cardinal Substation, and the transmission line and associated facilities between the Hill Valley

and Cardinal substations. ATC will construct this portion of the Project and share ownership in

this portion of the transmission line with Dairyland.

       8.      Dairyland owns two transmission lines crossing the Mississippi River that can be

physically removed upon completion of the Project. The Project will relieve congestion at the

river crossing and in other places. The reduction in congestion from the Project will upgrade

Dairyland facilities in the area and may eliminate the need for additional upgrades in the area

that would otherwise be necessary, providing both electrical and financial benefits to Dairyland

and its member-owners.

       9.      As a not-for-profit cooperative, any revenues received from the Project in excess

of Dairyland's costs will be used either to offset other expenses or provide capital for other

Dairyland projects, reducing the cost of providing service to Dairyland's members.

        I0.    At this time, Dairyland intends to seek funding from the Rural Utilities Service

("RUS") in 2022 or 2023.

        11 .   Dairyland has significantly participated in all federal permitting processes for the

Project. Dairyland is a direct recipient of permits and a direct owner of right of way that are

threatened by this litigation. The completion of the National Environmental Policy Act

("NEPA") environmental review, and its preservation upon judicial review, is a precondition for

Dairyland to utilize RUS financing for its investment in the Project.

        12.    Dairyland has supported the majority owners in obtaining state environmental

permits and was an active participant in state siting proceedings required for the Project.

Dairyland is a named permittee for several major state permits.




                                                -3 -
      Case: 3:21-cv-00096-wmc Document #: 23 Filed: 04/07/21 Page 4 of 6




        13.    Dairyland has expended several million dollars to date on project development

activities such as environmental studies, obtaining required permits, land acquisition, and

analysis of the Project's impact to Dairyland's transmission system.

        14.    Dairyland has commercial relationships with renewable energy developers whose

full utilization are contingent upon the construction of the Project. These relationships may be

negatively affected if the Project does not achieve commercial operation on time. In addition, the

Project is expected to expand the availability of renewable resources in the markets that

Dairyland purchases power from to serve its wholesale members.

        15.    On February 10, 2021, the National Wildlife Refuge Association, Driftless Area

Land Conservancy, Wisconsin Wildlife Federation, and Defenders of Wildlife (collectively,

"Plaintiffs") filed a complaint against the RUS, Christopher McLean as Acting Administrator,

RUS, U.S. Fish and Wildlife Service, Charles Moody, Midwest Regional Director and Sabrina

Chandler, Manager, Upper Mississippi River National Wildlife and Fish Refuge (collectively,

"Defendants") for declaratory and injunctive relief alleging violations of NEPA, 42 U.S.C. §

4321 et seq., and the National Wildlife Refuge System Improvement Act of 1997, 16 U.S.C. §§

668dd-668ee.

       16.     If Plaintiffs are successful in their claims in this litigation, Dairyland will be

unable to proceed with its portion of the Project, will not be able to remove its existing

transmission lines crossing the river, may not receive the full expected benefit of its commercial

arrangements with renewable developers in the area, and may need to upgrade existing facilities

that otherwise would not require upgrade. As a result, the cost to provide service to Dairyland's

member-owners will be higher than it would be if the Project is constructed.
        Case: 3:21-cv-00096-wmc Document #: 23 Filed: 04/07/21 Page 5 of 6




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.



Executed on Marcha6, 2021




                                               - 5-
       Case: 3:21-cv-00096-wmc Document #: 23 Filed: 04/07/21 Page 6 of 6



                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 7, 2021, I electronically filed the forgoing document with

the Clerk of Court using the Court’s ECF system, which will serve the document on all counsel

of record registered for electronic filing in the above-captioned proceeding. Service will be

made by U.S. Mail on the following that are not currently registered for electronic filing in this

proceeding:

 Charles Wooley                                     Sabrina Chandler
 United States Fish and Wildlife Service            Upper Mississippi River National Wildlife
 Midwest Region                                     and Fish Refuge, Manager
 U.S. Fish and Wildlife Service Midwest             United States Fish and Wildlife Service
 Region                                             102 Walnut Street
 5600 American Blvd. West, Suite 990                Suite 204
 Bloomington, MN 55437-1458                         Winona, MN 55987

 Christopher McLean                                 USDA Rural Development
 USDA Rural Development                             Rural Utilities Service
 Rural Utilities Service, Acting                    STOP 1510, RM 5135
 Administrator                                      1400 Independence Ave., SW
 STOP 1510, Rm 4121-S                               Washington, DC 20250-1510
 1400 Independence Ave., SW
 Washington, DC 20250-1510


       Dated: April 7, 2021

                                                      /s/ Thomas C. Jensen
                                                      Thomas C. Jensen
                                                      Attorney for Intervenor-Defendants
                                                      American Transmission Company LLC
                                                      ATC Management Inc.
                                                      ITC Midwest LLC and
                                                      Dairyland Power Cooperative
